DUNBAR, Senior Judge
(concurring in the result):
In my opinion the majority is further complicating an already complicated situation. They are superimposing a new set of rules and guidelines dictating when revision and limited rehearing sessions are procedurally valid to cure pleas declared improvident as a matter of law by the holdings in United States v. King, 3 M.J. 458 (C.M.A.1977).
In the instant case, the majority holds that proceedings in revision may cure a defective plea bargain inquiry. At the same time, it is asserted that the procedure of this particular revision proceeding was incorrect because the accused was not advised of the correct maximum punishment at the hearing. In United States v. Newkirk, 8 M.J. 684, (N.C.M.R.1980), we held that revision proceedings were invalid to cure a defective plea bargain because the military judge refused to allow the accused to change his pleas, apparently on the basis of paragraph 70b, Manual for Courts-Martial, 1969 (Rev.). To further complicate the matter, the majority opinion is inconsistent with a previous decision of this Court in United States v. Gregg, 4 M.J. 897 (N.C.M.R.1978). Gregg held that the remedy for a defective providence inquiry is declaring the plea improvident, setting it aside, and permitting the accused to plead anew. This Court now finds, upon reexamination, the language in Gregg to be unnecessarily broad. There is little question in my mind that the next revision proceeding we examine which was utilized to cure a defective plea bargain will present some other type of infirmity. And in my opinion all of this difficulty can be attributed to an unwillingness to face up to the fact that revision proceedings, as defined in Article 62, Uniform Code of Military Justice, were not designed to regenerate improvident pleas. If a plea is improvident, such a fact goes to the heart of the proceeding and a rehearing must occur.
As stated before, in United States v. Gregg, supra, this Court held that failure to follow the procedure mandated in Green affects the providence of the plea and that such an omission must be remedied by the remedy normally utilized for Care1 violations. That remedy is the McCarthy2 remedy, setting aside the guilty plea and remanding the case for another hearing at which the accused is permitted to plead anew. In Gregg, we authorized a rehearing. We reiterated this position in United States v. Dimpter, 6 M.J. 824 (N.C.M.R.1979), in which we stated that a proceeding in revision is not the proper remedy to cure a defective plea bargain inquiry, citing United States v. Gregg, supra; McCarthy v. United States, supra. Also see United States v. Williamson, 4 M.J. 708 (N.C.M.R.1977),3 pet. denied 5 M.J. 219; United States v. Smith, 5 M.J. 842 (A.C.M.R.1978). *692It is undeniable that the majority of the military legal community considers the mandates and mechanical rigamarole set out in Green and King to be bad law. For example, the Government now requests that this Court:
grasp the nettle — that it put its stamp of approval on correction of purely formal Green -King errors in cases where no outside agreements exist and where the accused has no wish to plead anew. This Green and King genie cannot be put back into its bottle, but it can at least be kept in the larger bottle in which the Air Force and Army Courts now confine it.
I would reject this proposal. This Court must abide by the case law as formulated by the High Court; to do otherwise will create greater confusion than that which already exists in military law. In my opinion, the High Court must correct and modify the rigid and inflexible principles elaborated in Green and King to insure their practical application and functioning in the military justice system and to free and liberalize the judgments of the service appellate courts in dealing with problems such as the one now before us.
I believe that the earlier determination of this Court in United States v. Gregg, supra, that an “improvident plea” cannot be cured by a proceeding in revision was judicially sound and in accordance with generally accepted principles of law. For us to reject our earlier holding in Gregg to this effect and to surround revision proceedings with new rules and doctrines does a disservice to those in the field grappling with the legal procedural difficulties set in motion by United States v. King, supra.
Accordingly, I concur in the result, recognizing that our returning this case for a third hearing seemingly manifests an absence of good sense.

. United States v. Care, 18 U.S.C.M.A. 535, 40 C.M.R. 247 (1969).


. United States v. McCarthy, 394 U.S. 459, 89 S.Ct. 1166, 22 L.Ed.2d 418 (1969).


. The concurring opinion in Williamson, supra at 711 n.1, claimed that an improvident plea goes to the heart of the trial proceedings and cannot be cured by affidavits or revision proceedings.